DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            MASSOOD JALLALI,
                               Appellant,

                                      v.

                 FLORIDA DEPARTMENT OF HEALTH,
                            Appellee.

                               No. 4D16-4237

                               [August 3, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jack Tuter, Judge; L.T. Case No. CACE14013981.

   Cyrus A. Bischoff, Miami, (substituted as counsel after filing of brief),
Alan M. Medof, Boca Raton, for appellant.

   Sarah Young Hodges, Tallahassee, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., LEVINE and CONNER, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.